Case 5:19-cv-05130-TLB Document 36 _ Filed 02/24/20 Page 1 of 6 PagelD #: 143

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
LAURINA LEATO PLAINTIFF
V. CASE NO. 5:19-CV-05130
TEACHERS CREDIT UNION
and TRI-FORCE, INC. DEFENDANTS

MEMORANDUM OPINION AND ORDER

The matter before the Court is Plaintiff Laurina Leato’s failure to appear at a case
management hearing held on January 13, 2020, at 1:30 p.m. In response to the Court's
Order to Show Cause (Doc. 29), Defendants ask the Court to dismiss Mrs. Leato’s causes
of action with prejudice and award them their reasonable attorneys’ fees.

|. BACKGROUND

Plaintiff Laurina Leato filed an action against Defendants Teachers Credit Union
and Tri-Force, Inc., alleging violations of the Fair Debt Collections Practices Act
(‘“FDCPA"). On October 23, 2019, the Court set a case management hearing (“CM
hearing”) for January 13, 2020. Mrs. Leato failed to appear at the scheduled CM hearing.
On that same day, the Court issued an Order to Show Cause (Doc. 29) directing Mrs.
Leato to explain why her Amended Complaint should not be dismissed and/or other
sanctions imposed, including monetary sanctions, for her failure to obey a court order and
to prosecute her case. On January 22, 2020, Mrs. Leato submitted a Response to the
Court’s Order (Doc. 31), contending that she could not attend the CM hearing due to a
previously scheduled consultation with her adult daughter's bankruptcy attorney and lack
of a vehicle. Subsequently, on that same day, Mrs. Leato filed a Notice of Voluntary

Dismissal Without Prejudice. (Doc. 32).
Case 5:19-cv-05130-TLB Document 36 Filed 02/24/20 Page 2 of 6 PagelD #: 144

On February 3, 2020, Defendants filed a Joint Reply to the Court’s Order to Show
Cause (Doc. 35). Defendants’ Joint Reply seeks the Court's dismissal of Mrs. Leato’s
Amended Complaint with prejudice and an award of their reasonable attorneys’ fees.
Defendants contend that Mrs. Leato’s excuse for failing to appear at the CM hearing was
a “deliberate attempt to manufacture a conflict to avoid compliance with the Court's Initial
Scheduling Order.” /d. Defendants provided the Court with a copy of the email
correspondence between Mrs. Leato’s daughter and her daughter's bankruptcy attorney.
The correspondence indicates that the consultation with the bankruptcy attorney was
actually requested and scheduled on January 13, 2020, the same day as the CM hearing
at which Mrs. Leato failed to appear.

ll. LEGAL STANDARD

A district court may dismiss an action with prejudice for failure to comply with court
orders or for failure to prosecute a case. | Fed. R. Civ. P. 41(b). “Rules 16(f) and 37(b)
also permit dismissal as a sanction for failure to obey the court's orders.”. Omaha Indian
Tribe, Treaty of 1854 with U.S. v. Tract |-Blackbird Bend Area, 933 F.2d 1462, 1468 (8th
Cir. 1991). Dismissal with prejudice is considered a drastic sanction. See id. “An action
should be dismissed with prejudice ‘only after balancing the policy of giving the plaintiff
her day in court against [the] policies of preventing undue delay, avoiding court
congestion, and preserving respect for court procedures.” See id. (quoting Welsh v.
Automatic Poultry Feeder Co., 439 F.2d 95, 96 (8th Cir. 1971)). Additionally, a court
should also consider whether the disobedient party willfully refused to comply with court
orders, and to the extent they are available, whether lesser sanctions could be effective.

See Welsh, 439 F.2d at 97; see also DiMercurio v. Malcom, 716 F.3d 1138, 1140 (8th
Case 5:19-cv-05130-TLB Document 36 Filed 02/24/20 Page 3 of 6 PagelD #: 145

Cir. 2013). Ultimately, “the sanction imposed by the district court must be proportionate
to the litigant’s transgression.” Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219
(8th Cir. 1998) (citations omitted). Instead of or in addition to dismissal, the court may
order the disobedient party to pay the other party’s reasonable attorneys’ fees, unless the
failure to comply was substantially justified. See Fed. R. Civ. P. 37.

lil. DISCUSSION

Mrs. Leato is a pro se Plaintiff. A certain degree of leniency should be given to pro
se plaintiffs to ensure their access to justice. See Reed v. Evans, 2018 WL 5818360, at
*3 (W.D. Ark. Nov. 7, 2018). “Occasional allowances by the court for honest mistakes
provide leeway for plaintiffs who are not trained in the law and do not have
representation.” Brewer v. DKD Ele. Co., 2004 WL 6218811, at *2 (D.N.M. June 14,
2004). However, a pro se litigant must nonetheless follow the same rules of procedures
that govern other litigants. Reed, 2018 WL 5818360, at *3.

As previously discussed, Mrs. Leato filed a Notice of Voluntary Dismissal Without
Prejudice. Defendants, however, argue that Mrs. Leato’s claim should be dismissed with
prejudice and that attorneys’ fees should be awarded because she “repeatedly and
intentionally violated this Court’s orders and the Federal Rules of Civil Procedure.” (Doc.
35). Specifically, Defendants point to the following four infractions as evidence of her
“deliberate pattern of defiant conduct throughout the lawsuit”, namely that she:

(1) failed to sign her original complaint and failed to correct such deficiency

in a manner that was timely or compliant with the rules of civil procedure;

(2) included a previously dismissed party—John Leato—as a co-Plaintiff

after explicit direction from the Court not to do so in her second Amended

Complaint and included defense counsels’ signature blocks without

permission; (3) failed to provide initial disclosures as required by Rule 26
and this Court’s Initial Scheduling Order (Doc. 16), even after a follow-up
Case 5:19-cv-05130-TLB Document 36 Filed 02/24/20 Page 4 of 6 PagelD #: 146

request by defense counsel; and most recently (4) deliberately failed to
attend the Court’s case management hearing.

Id. Viewing Mrs. Leato’s prosecution of this case as a whole, the Court agrees that she
has demonstrated a pattern of disregard for court rules and procedures, culminating in
her decision to skip the CM hearing without notice or good cause. However, rather than
dismiss the case with prejudice, the Court believes that a less severe sanction would be
an effective remedy.

First, Mrs. Leato is ordered to pay each Defendant its reasonable attorneys’ fees
incurred in preparing for the CM hearing, attending the CM hearing, and drafting the Joint
Reply to the Court’s Order to Show Cause.' The email correspondence provided by
Defendants demonstrates that Mrs. Leato simply did not care to attend the CM hearing.
The consultation with the bankruptcy attorney was requested and scheduled on the very
day that Mrs. Leato was to appear at the CM hearing. It appears that the consultation
with the bankruptcy attorney was voluntarily scheduled, either by Mrs. Leato or her
daughter, to coincide with the CM hearing, a hearing which had been scheduled since
October 23, 2019. Also, Mrs. Leato offered no explanation as to why she needed to
attend her adult daughter's bankruptcy consultation. Moreover, the Court notes that Mrs.
Leato did not advise the Court in advance that she would not be appearing at the CM
hearing, nor did she request that the hearing be moved to another date. Mrs. Leato
caused both the Court and Defendants to unnecessarily waste resources, monetary and

otherwise. For the reasons stated above, Mrs. Leato’s failure to appear was not

 

1 Each Defendant has provided an affidavit that includes a line-item breakdown of
attorneys’ fees incurred in defending this lawsuit.

4
Case 5:19-cv-05130-TLB Document 36 Filed 02/24/20 Page 5 of 6 PagelD #: 147

justifiable. Accordingly, Defendants Teachers Credit Union and Tri-Force, Inc. are
entitled to $722.00 and $1,597.50, respectively.?

Second, the Amended Complaint will be dismissed without prejudice subject to the
following conditions: (1) Mrs. Leato may only refile this action in this district; and (2) upon
refiling, Mrs. Leato must pay the remaining attorneys’ fees incurred by each Defendant in
defending this lawsuit, $3,268 to Teachers Credit Union and $2,047.50 to Tri-Force, Inc.*
See Reddy v. Rallapally, 2004 WL 1595097, *1 (8th Cir. July 19, 2004) (upholding district
court's decision to impose as a condition of dismissal that if the action was refiled, plaintiff
would have to pay costs and attorneys’ fees incurred in defending first action). These
conditions are premised on the notion that Defendants should not bear the burden of
having to pay duplicative litigation costs on account of Mrs. Leato’s decision to dismiss
the case and subsequently refile. To be clear, Mrs. Leato has a present obligation to pay
Defendants Teachers Credit Union and Tri-Force, Inc. $722.00 and $1,597.50,
respectively. However, as to the remainder, there is no obligation of payment unless Mrs.
Leato elects to refile.

IV. CONCLUSION
Accordingly, Mrs. Leato is ORDERED to pay Defendants Teachers Credit Union

and Tri-Force, Inc. $722.00 and $1,597.50, respectively, for attorneys’ fees incurred in

 

2 This represents the amount attributable to Defendants’ attorneys’ fees incurred in
preparing for the CM hearing, attending the CM hearing, and drafting the Joint Reply to
the Court’s Order to Show Cause.

3 The amount that Mrs. Leato would be required to pay if she were to refile is the amount
each Defendant incurred in defending this current lawsuit minus the attorneys’ fees that
are being contemporaneously awarded in this Memorandum Opinion and Order. Tri-
Force, Inc. has incurred a total of $3,645.00 in attorneys’ fees. Teachers Credit Union
has incurred a total of $3,990 in attorneys’ fees.

5
Case 5:19-cv-05130-TLB Document 36 Filed 02/24/20 Page 6 of 6 PagelD #: 148

preparing for the CM hearing, attending the CM hearing, and drafting the Joint Reply to
the Court's Order to Show Cause.

IT IS FURTHER ORDERED that the matter is DISMISSED WITHOUT
PREJUDICE, subject to the conditions discussed above.

IT IS SO ORDERED on this Hh [> day of February, 2020.

 

fe eT . BRO@KS
UNITED STATES DISTRICT JUDGE
